Fish, J.
1. There being no conflict in the evidence and it absolutely demanding the verdict for the plaintiff, there was no error in directing the jury to find accordingly.
Argued. October 30,
Decided November 29, 1899.
Complaint. Before Judge Butt. Talbot superior court. .'September term, 1898.
A. J. Perryman and C. J. Thornton, for plaintiff in error.
Claude Worrill and J. J. Bull, contra.
2. The hill of exceptions being manifestly without merit, damages are awarded for bringing the case to this court for delay only.

Judgment affirmed, with damages.


All the Justices concurring.